DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Upon entry of the amendment filed on 09/01/2021, Claim(s) 20, 21 and 24-32 is/are amended; Claim(s) 27 and 28 is/are withdrawn; Claim(s) 39 and 40 is/are added and Claim(s) 1-19 is/are cancelled.  The currently pending claims are Claims 20-40.  
	Based on applicants’ remarks and amendments (e.g. the specific device component and dopant), the objection of claims 21-26 and the 112 rejections are withdrawn.  However, they are not found persuasive regarding the Schmid reference and the rejections are maintained.  Further, new grounds of rejections are provided necessitated by the amendments.
Citation Notation
The following citations are made for the convenience of the reader:
	Citations to Pre -Grant publications are made to paragraph number under the ¶ format. Citations to other publications are made under the format “1/2” or pp 1 are directed to column and line number or to a page - whichever is appropriate. It is noted that any reference to a figure or a table is also directed to any accompanying text in the specification or the document.  Notwithstanding those citations, the reference(s) is (are) relied upon for the teachings as a whole.
Allowable Subject Matter
Claims 21-26, 29, 30 and 32 are allowed. None of the cited references discloses the claimed dimer TBD or TBD bonded to fullerene or PCBM component.
Claims 29, 30 and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 39 and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 39 and 40 are dependent on claim 1; however, claim 1 has been previously cancelled – thus there is an ambiguity as to the metes and bounds of the claimed limitation.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 20, 31 and 33-38 are rejected under 35 U.S.C. 103 as being unpatentable over Schmid.
Claims 20 and 31: Schmid discloses an organic electronic component with a substrate, first electrode, second electrode and an electron-conducting layer (abs) – thus meeting the claimed organic device.  Further, Schmid recites “[…] transferred electrons make a significant contribution to the electron conductivity of the electron-conducting layer” and “[…] the anion of 1,5,7-triazabicyclo[4.4.0]dec-5-ene […] the level of the HOMO of the metal complex relative to the LUMO of the TBD-A ligand accounts for the low ionization enthalpy” in ¶44 – thus teaching the claimed dopant structure.  It is noted that a broad and reasonable interpretation of the claimed organic compound does not preclude the organic compound comprising a metal component to act as a dopant. The Schmidt reference discloses the claimed invention with the feature of triaza based dopant but does not disclose the composition with the claimed element 
Claims 33-38: Regarding the n-doping feature, the miscibility and the stability, if a prior art reference teaches the claimed material, it would be reasonable that the same function and/property would be imparted.  See MPEP 2112.01.
Response to Arguments
Applicant’s arguments, see pp 8-11, filed 09/01/2021, with respect to the 112, objections and the Shimizu reference have been fully considered and are persuasive.  The objection and rejection have been withdrawn. 
Applicant's arguments filed 09/01/2021 regarding the Schmid reference have been fully considered but they are not persuasive.
Applicant argues that the Schmid reference discloses a metal component as a dopant (pp 8-11).
The examiner respectfully notes that a broad and reasonable interpretation of the claimed organic compound limitation does not preclude the organic compound comprising a metal component since the instant claim recites “an organic compound comprising an n-type dopant” in line 4 of claim 20.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI V NGUYEN whose telephone number is (571)272-6965.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571.272.1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/TRI V NGUYEN/Primary Examiner, Art Unit 1764